DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 10 invokes this interpretation with regard to the “means for capturing”, “means for accumulating”, “means for condensing” and “means for treating”.  Those four instances are defined by the structure to perform the function as set forth in applicant’s specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over AJDARI, ELENA BOURBOUR, Volatile organic compound (VOC) emission during cured-in-place pipe (CIPP) sewer pipe rehabilitation, University of New Orleans theses and dissertations, May 2016, pp. 1-144 (Ajdari – cited in applicant IDS filed 10/9/2019) in view of United States Patent No. 5431715 to Teague et al. (Teague).

With regard to claim 1, Ajdari discloses a method of capturing (Ajdari, page 27 noting “three CIPP sanitary sewer installation sites were subject of air emission sampling”) and treating (not disclosed) emissions during a cured-in-place pipe (CIPP) closed molding process in which a resin-impregnated fibrous material is placed within an existing fluid conduit and cured in situ to seal an opening in the conduit (Ajdari, page 14), the method comprising: 
capturing multi-phase emissions released by the resin-impregnated fibrous material during curing thereof (page 35); 
accumulating the multi-phase emissions (not disclosed); 
condensing at least a water portion of the multi-phase emissions (not disclosed); and 
treating vapor constituents of the multi-phase emissions (not disclosed).
	Ajdari fails to disclose the steps of accumulating, condensing and treating the multi-phase emissions. Ajdari notes the complaints of nearby homes and business to objectionable odors released from the CIPP process (Ajdari, Table 2.2, page 17).
	Teague discloses a method of removing emissions by condensation and precipitation (Teague, abstract, title).  Teague is focused on addressing a problem identified by Ajdari in the CIPP installation process, making Teague analogous prior art.
	Teague discloses a method of capturing, accumulating, condensing and treating vapor constituents of the multi-phase emissions (Teague, claim 1, column 7, lines 25-48).
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide the CIPP system described in Ajdari with the system of Teague to capture and treat emissions generated during the CIPP installation, in order to address the concerns of nearby homes and businesses as suggested by Ajdari.

With regard to claim 2, Ajdari in view of Teague discloses the method according to claim 1 as set forth above, and further discloses wherein the constituents comprise at least one of organic vapor (Ajdari, page 86), water vapor, particulate, and liquid droplets.

With regard to claims 3-5, Ajdari in view of Teague discloses the method according to claim 1 as set forth above, and further discloses wherein the constituents comprise at least one organic solvent (claim 3), wherein the constituents comprise partially- cured resin particulate (claim 4), and wherein one of the constituents is styrene or tripropylene glycol diacrylate (claim 5) (Ajdari, page 86).

With regard to claim 7, Ajdari in view of Teague discloses the method according to claim 1 as set forth above, and Ajdari further discloses wherein treating step comprises analyzing the vapor constituents of the multi-phase emissions (Ajdari, pages 27-30).

With regard to claim 8, Ajdari in view of Teague discloses the method according to claim 1 as set forth above, and Teague further discloses wherein treating step comprises capturing and disposing of the vapor constituents of the multi-phase emissions (Teague, claim 1).

(Ajdari, page 27), storm water, water treatment, drinking water, remediation, or industrial system.

With regard to claim 10, Ajdari discloses a system for capturing and treating emissions during a cured-in-place pipe (CIPP) closed molding process in which a resin-impregnated fibrous material is placed within an existing fluid conduit and cured in situ to seal an opening in the conduit (Ajdari, page 30), the system comprising: 
means for capturing multi-phase emissions released by the resin-impregnated fibrous material during curing thereof (Ajdari, page 35); 
means for accumulating the multi-phase emissions (not disclosed);  
means for condensing at least a water portion of the multi-phase emissions (not disclosed); and 
means for treating vapor constituents of the multi-phase emissions (not disclosed).
	Teague discloses a method of removing emissions by condensation and precipitation (Teague, abstract, title).  Teague is focused on addressing a problem identified by Ajdari in the CIPP installation process, making Teague analogous prior art.
	Teague further discloses a duct system (Teague, 12) comprising a plurality of ducts and having an entrance for collecting air containing the emissions; means for cooling the collected air (15); and means for removing liquid droplets from the air (claim 1).
 	Ajdari notes the complaints of nearby homes and business to objectionable odors released from the CIPP process (Ajdari, Table 2.2, page 17).
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide the CIPP system described in Ajdari with the system of Teague to capture and treat emissions generated 

With regard to claim 11, Ajdari in view of Teague discloses the system according to claim 10 as set forth above, and Ajdari further discloses wherein the treating means comprises means for analyzing the vapor constituents of the multi-phase emissions (Ajdari, page 30).

With regard to claim 12, Ajdari in view of Teague discloses the system according to claim 10 as set forth above, and further discloses wherein treating means comprises means for capturing and disposing of the vapor constituents of the multi-phase emissions (Teague, 19, claim 1).

With regard to claim 13, Ajdari in view of Teague discloses the system according to claim 10 as set forth above, and further discloses wherein the existing fluid conduit is a conduit of a sewer (Ajdari, page 27), storm water, water treatment, drinking water, remediation, or industrial system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AJDARI, ELENA BOURBOUR, Volatile organic compound (VOC) emission during cured-in-place pipe (CIPP) sewer pipe rehabilitation, University of New Orleans theses and dissertations, May 2016, pp. 1-144 (Ajdari – cited in applicant IDS filed 10/9/2019) in view of United States Patent No. 5431715 to Teague et al. (Teague) in further view of United States Patent Application Publication No. 2019/0094101 A1 to Spiegel et al. (Spiegel).

With regard to claim 6, Ajdari in view of Teague discloses the method according to claim 1, but fails to disclose wherein the detecting step is performed with a photoionization detector.
(Spiegel, abstract) using a sensor that is capable of detecting the presence of volatile organic compounds (paragraph 0080).  It would have been obvious to one having ordinary skill in the art at the time of filing to provide a photoionization detector to the system and method of Ajdari in view of Teague, since that is one of a limited number of suitable sensor types.  Selection of a photoionization detector would allow detecting targeted molecules down to sub-ppm levels as taught by Spiegel in paragraph 0080.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose similar systems and methods for detecting and removing VOCs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/DAVID R DEAL/Examiner, Art Unit 3753